Name: Commission Regulation (EC) No 1228/1999 of 28 May 1999 concerning the series of data to be produced for insurance services statistics (Text with EEA relevance)
 Type: Regulation
 Subject Matter: information technology and data processing;  insurance;  business organisation;  economic analysis
 Date Published: nan

 Avis juridique important|31999R1228Commission Regulation (EC) No 1228/1999 of 28 May 1999 concerning the series of data to be produced for insurance services statistics (Text with EEA relevance) Official Journal L 154 , 19/06/1999 P. 0091 - 0107COMMISSION REGULATION (EC) No 1228/1999of 28 May 1999concerning the series of data to be produced for insurance services statistics(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC, Euratom) No 58/97 of 20 December 1996 concerning structural business statistics(1), as last amended by Regulation (EC, Euratom) No 410/98(2), and in particular Articles 12(ii), (v) and (vii) thereof,(1) Whereas Regulation (EC, Euratom) No 58/97 established a common framework for the production of Community statistics on the structure, activity, performance and competitiveness of the insurance sector in the Community;(2) Whereas it is necessary to specify the frequency for the compilation of the multi-yearly insurance services statistics; whereas it is necessary to specify the first reference year for the compilation of the results laid down in the Annex 5 to Regulation (EC, Euratom) No 58/98; whereas it is necessary to specify the breakdown of the results for the production of insurance services statistics;(3) Whereas the measures provided for in this Regulation are in accordance with the Statistical Programme Committee,HAS ADOPTED THIS REGULATION:Article 1The frequency for the compilation of multi-yearly characteristics, the breakdowns of results and the first reference year for the compilation of the results referred to in Articles 4, 8 and 9 of Regulation (EC, Euratom) No 58/97 are specified in the series of data in the Annex to this Regulation.Article 21. Member States shall produce these series for the data concerning the 1999 reference year and subsequent years for List A characteristics listed in paragraph 3, Section 4 of Annex 5 to Regulation (EC, Euratom) No 58/97 and for the data concerning the 2003 reference year and subsequent years for List B characteristics listed in paragraph 4, Section 4 of Annex 5 to the said Regulation.2. Member States shall also produce these series for List A characteristics for the 1996, 1997 and 1998 reference years where this corresponds to existing national practices and for List B characteristics for the 2000, 2001 and 2002 reference years where this corresponds to existing national practices.Article 3This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 May 1999.For the CommissionYves-Thibault de SILGUYMember of the Commission(1) OJ L 14, 17.1.1997, p. 1.(2) OJ L 52, 21.2.1998, p. 1.ANNEXSeries of DataSummary table>TABLE>Annual enterprise statistics listed in Annex 5 Section 4 paragraphs 3 and 4 of Council Regulation (EC, Euratom) No 58/97 concerning structural business statisticsSeries 5A>TABLE>Annual enterprise statistics broken down by legal status listed in Annex 5 Section 4 paragraphs 3 and 4 of Council Regulation (EC, Euratom) No 58/97 concerning structural business statisticsSeries 5B>TABLE>Annual enterprise statistics broken down according to the country of residence of the parent enterprise listed in Annex 5 Section 4 paragraph 3 of Council Regulation (EC, Euratom) No 58/97 concerning structural business statisticsSeries 5C>TABLE>Annual enterprise statistics broken down by size class listed in Annex 5 Section 4 paragraph 3 of Council Regulation (EC, Euratom) No 58/97 concerning structural business statisticsSeries 5D>TABLE>Annual enterprise statistics broken down by products listed in Annex 5 Section 4 paragraphs 3 and 4 of Council Regulation (EC, Euratom) No 58/97 concerning structural business statisticsSeries 5E>TABLE>Annual enterprise statistics by geographical breakdown listed in Annex 5 Section 4 paragraphs 3 and 4 of Council Regulation (EC, Euratom) No 58/97 concerning structural business statisticsSeries 5F>TABLE>